In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Galasso, J.), entered April 12, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The plaintiff contends that the Supreme Court erred in granting the defendant’s motion for summary judgment on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) because this issue was necessarily decided in a prior order of the same court which granted his motion for partial summary judgment on the issue of liability. Since this argument is improperly advanced for the first time on appeal, it is unpreserved for appellate review (see Weber v Jacobs, 289 AD2d 226; Gorenstein v Debralaurie Realty *596Co., 280 AD2d 642; Rosendale v Galin, 266 AD2d 444; Orellano v Samples Tire Equip. & Supply Corp., 110 AD2d 757, 758). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.